—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
In 1991, claimant lost his job under nondisqualifying conditions and filed for unemployment insurance benefits. Claimant subsequently filed a certificate for doing business as a consultant; he had business cards and stationery printed, joined professional organizations and attended gatherings, all of which he claimed was to make him appear employed during his job search and available to be hired as a consultant or an employee. Claimant obtained a few odd jobs during 1991 and reported a small income and significant expenses and losses on a Schedule C form (Business Income or Loss) on his 1991 Federal tax return. We find that the foregoing provides substantial evidence to support the ruling that claimant was not totally unemployed during the time he was receiving benefits (see, Matter of Mizener [Sweeney], 240 AD2d 801; Mat*752ter of Monro [Sweeney], 235 AD2d 885). Claimant’s denial that he was attempting to establish a consulting business along with his claim that his activities were related to his search for employment presented a credibility issue for the Unemployment Insurance Appeal Board to resolve (see, Matter of Ferraro [Sweeney], 231 AD2d 781). Lastly, claimant’s admission that he did not report his business activities to the local unemployment office amply supports the finding that he made willful false statements to obtain benefits (see, Matter of Grimard [Sweeney], 228 AD2d 852, lv dismissed 89 NY2d 861).
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.